--------------------------------------------------------------------------------

EXHIBIT 10.19


AMENDMENT NO. 1 TO CREDIT AGREEMENT


This Amendment No. 1 to Credit Agreement (this "Agreement") dated effective as
of August 14, 2009 (the "Effective Date") is among Boots & Coots Services, LLC,
a Texas limited liability company (the "Borrower"), the Lenders (as defined
below) party hereto, and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”), as issuing
lender (in such capacity, the “Issuing Lender”), and as swing line lender (in
such capacity, the "Swing Line Lender").


INTRODUCTION


A.            The Borrower, Boots & Coots, Inc. (f/k/a Boots & Coots
International Well Control, Inc.), a Delaware corporation (the "Parent"), the
Administrative Agent, the Issuing Lender, the Swing Line Lender, and lenders
party thereto from time to time (the "Lenders") are parties to that certain
Credit Agreement dated as of February 10, 2009 (as the same may be amended,
restated or modified from time to time, the "Credit Agreement").


B.             The Borrower has notified the Administrative Agent that the
Existing Long L/Cs (defined in the Credit Agreement) which are described on
Schedule 1 attached hereto will not be terminated or amended as required under
Section 2.2(f)(ii) of the Credit Agreement.


D.            The Borrower, the Administrative Agent, Issuing Lender, Swing Line
Lender, and Lenders wish to, subject to the terms and conditions of this
Agreement, make certain amendments to the Credit Agreement as provided for
herein in order to, among other things, address such Existing Long L/Cs.


THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


Section 1.              Defined Terms.  As used in this Agreement, each of the
terms defined in the opening paragraph and the recitals above shall have the
meanings assigned to such terms therein.  Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.


Section 2.              Other Definitional Provisions.  Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified.  The words "hereof",
"herein", and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The term "including" means "including, without
limitation,".  Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
Section 3.               Amendment to Credit Agreement.


(a)            Section 2.2(f)(ii) of the Credit Agreement is hereby amended by
deleting the last two sentences thereof in their entirety.


(b)            Section 2.2(h)(ii) of the Credit Agreement is hereby amended by
replacing the last sentence thereof in its entirety with the following:


Notwithstanding the foregoing, if all Existing Long L/Cs have been terminated or
amended so that the expiry date thereof does not extend beyond the fifth day
prior to the Maturity Date, then so long as no Default exists, or would result
therefrom, the Administrative Agent shall release the funds deposited by the
Borrower pursuant to Section 2.2(f)(ii) to the Borrower at the Borrower's
written request.


(c)            Section 6.17 of the Credit Agreement is hereby amended by
replacing the phrase "…on or after March 31, 2009…" found in clause (ii) thereof
with the phrase "…after March 31, 2009…"


Section 4.               Representations and Warranties.  Each Credit Party
hereby represents and warrants that: (a) the representations and warranties
contained in the Credit Agreement, as amended hereby, and the representations
and warranties contained in the other Credit Documents are true and correct in
all material respects on and as of the Effective Date as if made on and as of
such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects as of such earlier
date; (b) no Default has occurred and is continuing; (c) the execution, delivery
and performance of this Agreement are within the corporate, limited liability
company, or partnership power and authority of such Credit Party and have been
duly authorized by appropriate corporate, limited liability company, or
partnership action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of such Credit Party enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; (e) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement; and (f) the Liens under the Security Documents are valid and
subsisting and secure the Credit Parties' obligations under the Credit
Documents.


Section 5.               Conditions to Effectiveness.  This Agreement shall
become effective on the Effective Date and enforceable against the parties
hereto upon the occurrence of the following conditions precedent:


(a)            The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent, the Issuing Lender, and the Majority
Lenders.

 
-2-

--------------------------------------------------------------------------------

 
 
(b)            The representations and warranties in this Agreement shall be
true and correct in all material respects.


(c)            The Borrower shall have paid all fees and expenses of the
Administrative Agent's outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date.


Section 6.               Acknowledgments and Agreements.


(a)            Each Credit Party acknowledges that on the date hereof all
outstanding Obligations are payable in accordance with their terms and each
Credit Party waives any defense, offset, counterclaim or recoupment with respect
thereto.


(b)            Borrower, each Guarantor, Administrative Agent, Issuing Lender,
Swing Line Lender and each Lender does hereby adopt, ratify, and confirm the
Credit Agreement, and acknowledges and agrees that the Credit Agreement is and
remains in full force and effect, and the Borrower and the Guarantors
acknowledge and agree that their respective liabilities and obligations under
the Credit Agreement and the Guaranty, are not impaired in any respect by this
Agreement.


(c)            This Agreement is a Credit Document for the purposes of the
provisions of the other Credit Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.


Section 7.              Reaffirmation of the Guaranty.  Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Credit Documents.


Section 8.              Counterparts.  This Agreement may be signed in any
number of counterparts, each of which shall be an original and all of which,
taken together, constitute a single instrument.  This Agreement may be executed
by facsimile signature and all such signatures shall be effective as originals.


Section 9.               Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

 
-3-

--------------------------------------------------------------------------------

 
 
Section 10.             Invalidity.  In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.


Section 11.             Governing Law.  This Agreement shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.


Section 12.            Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT,
AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[The remainder of this page has been left blank intentionally.]

 
-4-

--------------------------------------------------------------------------------

 
 
EXECUTED to be effective as of the date first above written.



 
BORROWER:
           
BOOTS & COOTS SERVICES, LLC
                    By:
 
/s/ CARY BAETZ
     
Cary Baetz
     
Chief Financial Officer
           
GUARANTORS:
           
BOOTS & COOTS, INC.
   
BOOTS & COOTS SERVICES, INC.
   
BOOTS & COOTS SPECIAL SERVICES, INC.
   
ELMAGCO, INC.
   
HELL FIGHTERS, INC.
   
IWC ENGINEERING, INC.
   
HWC LIMITED
   
SNUBCO USA INC.
   
STASSCO HOLDINGS, INC.
   
STASSCO PRESSURE CONTROL, L.L.C.
   
J.W. WRIGHT, INC.
                   
Each by:
/s/CARY BAETZ
     
Cary Baetz
     
Chief Financial Officer
 

 
 
Signature Page to Amendment No. 1 to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT, ISSUING LENDER
   
AND SWING LINE LENDER:
             
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
as Administrative Agent, Issuing Lender, and Swing Line Lender
                       
By:
 
/s/ MICHAEL W. NYGREN
   
Name:
 
Michael W. Nygren
   
Title:
 
Vice President
                       
LENDERS:
             
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
as a Revolving Lender and a Term Lender
                       
By:
 
    /s/ MICHAEL W. NYGREN
   
Name:
 
    Michael W. Nygren
   
Title:
 
    Vice President
 

 
 
Signature Page to Amendment No. 1 to Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA
   
as a Revolving Lender and a Term Lender
                       
By:
 
    /s/ JAY T. SARTAIN
   
Name:
 
    Jay T. Sartain
   
Title:
 
    Authorized Signatory
 

 
 
Signature Page to Amendment No. 1 to Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.
   
as a Revolving Lender and a Term Lender
                       
By:
 
    /s/ GARY L. MINGLE
   
Name:
 
    Gary L. Mingle
   
Title:
 
    Senior Vice President
 

 
 
Signature Page to Amendment No. 1 to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO
AMENDMENT NO. 1 TO CREDIT AGREEMENT




Wells Fargo Reference #
Applicant
Beneficiary
Issue Date
Expiry Date
Outstandings (in USD)
627792
Boots & Coots Services
ICICI Bank Limited
09/04/2008
01/31/2014
$27,479.00
631341
Boots & Coots Services
British Bank
11/10/2008
05/30/2012
$70,000.00

 
 
Scedule I
 

--------------------------------------------------------------------------------